DETAILED ACTION
 
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 27 September 2022 has been entered.
 
This Continued Examination Office Action is in reply to the Request for Continued Examination filed on 27 September 2022 and response after Final action filed 3 August 2022.
Claims 1, 3, and 20 have been amended.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9, 12-18, and 20 are currently pending and have been examined.


Response to Amendment

In the previous office action, Claims 1-9, 12-18, and 20 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea). Applicants have not amended Claims 1-9, 12-18, and 20 to provide statutory support and the rejection is maintained.


Response to Arguments

Applicants’ arguments filed have been fully considered but they are not persuasive.  In the remarks regarding the 35 USC § 101 rejection for Claims1-9, 12-18, and 20, Applicants argue that: (1) the claims are not directed to an abstract idea, and even if they were, they would amount to significantly more than the abstract idea.  Examiner respectfully disagrees.  Still commensurate to the 2019 revised patent subject matter eligibility guidance (2019 PEG) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”), the Examiner maintains the rejection under 35 U.S.C. 101 in the below rejection with further explanation.
Applicants submit that: (2) Chen (US 2012/0331168) does not teach or suggest in at least amended independent Claim 1 the new amendment.  With regard to argument (2), the Examiner respectfully disagrees.  As can be seen in the below prior art rejection based on the new amended claim scope for the independent claims, the previous and maintained cited prior art does in fact still teach Applicants’ claim limitations.  It is noted that any citations to specific, pages, columns, paragraphs, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.  The Examiner has a duty and responsibility to the public and to Applicant to interpret the claims as broadly as reasonably possible during prosecution. In re Prater, 415 F.2d 1 393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 12-18, and 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-9, 12-18, and 20 are now focused to two statutory categories, namely a “method; machine-readable non-transitory medium”.  
Step 2A:  Prong One: Claims 1-9, 12-18, and 20 recite limitations that set forth the abstract idea(s), namely, the claims as a whole recite certain methods of organizing human activity that encompass processing information by:
“requesting, from a user, information regarding the cloud-based environment to be provided;
receiving, from the user, the information, wherein the information comprises one or more corresponding geographic locations to where the media content is to be created, wherein the one or more geographic locations enables allocation of resources thereto in consecutive time blocks;
creating, by one or more processors using infrastructure-as-code (IaC), the cloud-based environment based on the information, 
wherein creating the cloud-based environment comprises: 
	generating a number of instances of virtual desktops in a cloud data center, wherein the number is based on the information,
wherein each of the virtual desktops comprises a Virtual Desktop Infrastructure (VDI) workstation, and
wherein each of the virtual desktops is operable by an operator located at a remote location via a workstation simulator configured to connect to the virtual desktop” 

	The claims as a whole recite certain groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea (see “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019”, citing “Federal Register 50 Vol 84 No 4 Monday January 7 2019”, p.51, 3rd column to p.53 1st column, p.54 further corroborated by USPTO’s “2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), Advanced Module PowerPoint Slides” Slide 17) and the October 2019 Update:  Subject Matter Eligibility (“October 2019 Update”). These claims fall under the categories: Certain methods of organizing human activity –advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Hence, the claims are ineligible under step 2A prong one meaning “receiving, from the user, information…” is just a user utilizing a general-purpose computer via software to “creating; generating…instances…” based on receiving the information.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components.
	Prong Two:  Claims 1-9, 12-18, and 20: The judicial exception is not integrated into a practical application because the claims as a whole describe how to generally “provide(ing) a cloud-based environment for creating media content”.  Nothing in the claim elements precludes the steps from practically being performed as Certain methods of organizing human activity –advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (e.g., see Applicants’ Specification ¶’s 4-5, 16-21) and does not take the claims out of methods of organizing human activities groupings characteristic of “Certain Methods of Organizing Human Activity” grouping of abstract idea further corroborated by USPTO’s 2019 PEG and the October 2019 Update. Claims 1-9, 12-18, and 20 contain computer components described in the instant specification that are cited at a high level of generality and are merely invoked as a tool to perform the abstract idea. Simply implementing an abstract idea via a computer is not a practical application of the abstract idea.  Claims 1-9, 12-18, and 20 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception because the limitations of the claims do not transform the abstract idea into patent-eligible subject matter because the claims do not recite computer components for proper claim limitation support, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.  
Step 2B: Claims 1-9, 12-18, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea nor recites additional elements that integrate the judicial exception into a practical application.  The additional elements of “one or more processors; workstations; hardware; server(s); storage media”, etc. are generically-recited computer-related elements that amount to a mere instruction to “apply it” (the abstract idea) on the computer-related elements (see MPEP § 2106.05 (f) – Mere Instructions to Apply an Exception). These additional elements in the claims are recited at a high level of generality and are merely limiting the field of use of the judicial exception (see MPEP §2106.05 (h) – Field of Use and Technological Environment). There is no indication that the combination of elements improves the function of a computer or improves any other technology.  Furthermore, the dependent claims are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception.  The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea using generally-recited computer components, and furthermore do not amount to an improvement to a computer or any other technology, and thus are ineligible.  
Examiner interprets that the steps of the claimed invention both individually and as an ordered combination result in Mere Instructions to Apply a Judicial Exception (see MPEP §2106.05 (f)). These claims recite only the idea of a solution or outcome with no restriction on how the result is accomplished and no description of the mechanism used for accomplishing the result. Here, the claims utilize a computer or other machinery (e.g., see Applicant Specification ¶’s 4-5, 16-21) regarding using existing computer processors as well as program products comprising machine-readable media for carrying or having machine-executable instructions or data structures stored.  “Configure management 120” in its ordinary capacity for performing tasks (e.g., to receive, analyze, transmit and display data) and/or use computer components after the fact to an abstract idea (e.g., a fundamental economic practice and certain methods of organization human activities) and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). Software implementations are accomplished with standard programming techniques with logic to perform connection steps, processing steps, comparison steps and decisions steps. These claims are directed to being a commonplace business method being applied on a general purpose computer (see Alice Corp. Pty, Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014)); Versata Dev. Group, Inc., v. SAP Am., Inc., 793 D.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) and require the use of software such as via a server to tailor information and provide it to the user on a generic computer.  Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-9, 12-18, and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-9, 12-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2012/0331168) in view of Bawcom (US 10,872,029).

With regard to Claims 1, 20, Chen teaches a method/machine-readable non-transitory medium having stored thereon machine-executable instructions of providing a cloud-based environment for creating media content (provides a method for a computing cloud to act as a collaboration platform for media creators and consumers) (see at least paragraphs 8, 27, Abstract), the method/machine-readable non-transitory medium comprising: 

requesting, from a user (media consumer), information (upon receiving a login request from a client device intending to be in a media consumer role the rendering host streams a PBP with the associated sets of metadata to the client device as the first iteration action) regarding the cloud-based environment to be provided (provides a method for a computing cloud to act as a collaboration platform for media creators and consumers) (see at least paragraphs 8-14); 

receiving, from the user, the information (The rendering host receives the user feedback and then streams those media clips accordingly as the second iteration action. The client device plays those media clips after receiving and may replay if the metadata indicates that it is authorized to), wherein the information comprises one or more corresponding geographic locations to where the media content is to be created, wherein the one or more geographic locations enables allocation of resources thereto in consecutive time blocks (The upload agent in the client device may further upload device type in terms of stationary or mobile, and location data. In one embodiment, a mobile device's location data such as made available by its GPS receiver can be uploaded to the rendering host. The rendering host may elect to send position-sensitive digital content to the client device by matching a client device's location against the digital content's location base. For example, a traffic information user group may have collected some traffic reports uploaded by casual authors with their location defined by GPS. By identifying its location a client device will receive traffic reports only close to its location. In further embodiments, location history of a client device as is stored in the computing cloud's user database 114 helps to precisely address the user's location based needs. For example, location data collected in the past few minutes help to identify the heading of a mobile user. It is advantageous only to offer the traffic reports for the area it is heading to. Furthermore, daily or weekly mobile behavior can precisely be analyzed to increase the accuracy of the location-sensitive media offerings (see at least paragraphs 8-14, 29, 55, 65);

creating, by one or more processors, the cloud-based environment based on the information (In order for this collaboration platform to work there is a computing cloud which takes the role as the rendering host which keeps the pre-broadcast playlist (PBP) (or host playlist), at least one client device which either plays back the pieces of media content in reference to the PBP or authors media clips or playlists, and the internet which acts as the common carrier for the interactions between the computing cloud and the plurality of client devices) (see at least paragraph 8), wherein creating the cloud-based environment comprises: 

	generating a number of instances of virtual desktops in a cloud data center, wherein the number is based on the information (The computing cloud keeps a large reservoir of digital content which DJ and some among the audience may selectively pick and insert into the playlists they edit. Each piece of digital content is accompanied by a set of metadata carrying attributes related to its origin, genre, in what effect it may be played, the time synchronization relations against other neighboring digital content pieces and information related to the authorization to play) (see at least paragraph 8),

wherein each of the virtual desktops comprises a Virtual Desktop Infrastructure (VDI) workstation (the computing cloud acts as a platform where media creators and consumers collaborate. In general all client devices 2 are remotely located from the computing cloud 1. The method includes connecting a client device to a computing cloud wherein a rendering host keeps one or more pre-broadcast playlists (PBP) (see at least paragraph 37, 63-66), 

wherein each of the virtual desktops is operable by an operator located at a remote location via a workstation simulator configured to connect to the virtual desktop (the computing cloud acts as a platform where media creators and consumers collaborate. In general all client devices 2 are remotely located from the computing cloud 1. The method includes connecting a client device to a computing cloud wherein a rendering host keeps one or more pre-broadcast playlists (PBP) (see at least paragraph 37, 63-66);

Chen does not specifically teach using infrastructure-as-code (IaC).  Bawcom teaches using infrastructure-as-code (IaC) (Infrastructure-as-Code (IaC); The security and configurations libraries module 246 includes files, programs, routines, scripts and/or functions that can be employed with IaC source code) in analogous art of a cloud deployment model for the purposes of:  “to provide the required security and configuration for the software application in the live environment 201” (see at least col. 1, lines 45-64, col. 10, line 49-col. 11, line 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system, apparatus and method for deploying infrastructure to the cloud as taught by Bawcom in the system of Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
With regard to Claim 2, Chen teaches wherein the information comprises a number of graphic artists to be served by the environment or a number of editors to be served by the cloud-based environment, and wherein the request is presented at a front-end endpoint comprising a desktop or a mobile computing device connected to a network (see at least paragraphs 8-14, 68).

With regard to Claim 3, Chen teaches wherein the information comprises at least one of a type of media content to be created, a schedule corresponding to milestones for the creation of the media content, a quality of the media content, a type of computing instance, a number of computing instances.

With regard to Claim 4, Chen teaches wherein the schedule comprises an expected production start date, an expected production end date, an expected post production start date, or an expected post production end date, or any combination thereof (see at least paragraphs 29, 55, 65).

With regard to Claim 5, Chen teaches:
determining a type of computing resources required based on at least the type of media content or the quality of the media content (see at least paragraphs 9, 29, 55, 65); 
determining an amount of the determined type of computing resources required based on the schedule corresponding to milestones for the creation of the media content and a number of content creators for each type of content creator associated with the media content production, geographic locations corresponding to where the media content is to be produced (see at least paragraphs 9, 29, 55, 65).

With regard to Claim 6, Chen teaches generating the number of instances is based on the determined amount of the determined type of computing resources (see at least paragraphs 8-12, 29, 55, 65).

With regard to Claim 7, Chen teaches: reserving memory storage, for facilitating exchange of data between the virtual desktops (see at least paragraphs 8-12, 29, 55, 65).

With regard to Claim 8, Chen teaches wherein the information regards creation of a media program or show (see at least paragraphs 8-12, 29, 55, 60-65).

With regard to Claim 9, Chen teaches wherein the cloud-based environment is created autonomously based on the information (see at least paragraphs 8-12, 29, 55, 65).

With regard to Claim 12, Chen teaches wherein creating the cloud-based environment is performed in which data center are provisioned and managed via at least scripts or declarative definitions to at least automate or orchestrate a providing of a production environment (see at least paragraphs 8-12, 29, 55, 62-65);
Chen does not specifically teach using infrastructure-as-code (IaC).  Bawcom teaches using infrastructure-as-code (IaC) (Infrastructure-as-Code (IaC); The security and configurations libraries module 246 includes files, programs, routines, scripts and/or functions that can be employed with IaC source code) in analogous art of a cloud deployment model for the purposes of:  “to provide the required security and configuration for the software application in the live environment 201” (see at least col. 1, lines 45-64, col. 10, line 49-col. 11, line 14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system, apparatus and method for deploying infrastructure to the cloud as taught by Bawcom in the system of Chen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With regard to Claim 13, Chen teaches wherein the information comprises an amount of memory storage that is desired or required (see at least paragraphs 62-65).

With regard to Claim 14, Chen teaches wherein the cloud-based environment is created to include the VDI desktops and at least one of backend infrastructure, virtual networks, or storage devices based on the information (see at least paragraphs 8-12, 29, 55, 62-65).

With regard to Claim 15, Chen teaches allocating, to the user, at least one of the particular number of instances of virtual desktops for one or more particular time blocks (see at least paragraphs 8-12, 29, 55, 62-65).

With regard to Claim 16, Chen teaches controlling a display to display a dashboard providing information regarding the created cloud-based environment (see at least paragraphs 8-12, 29, 55, 62-65).

With regard to Claim 17, Chen teaches receiving, from the user, a request to collapse the created cloud-based environment (see at least paragraphs 62-65).

With regard to Claim 18, Chen teaches, in response to receiving the request to collapse the created cloud-based environment, storing a snapshot of the created cloud-based environment, to facilitate a later rehydration of the created cloud-based environment (see at least paragraphs 56-60). 
  

	






Conclusion
	
		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3624